DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on / /2010 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first detection module and first shielding module in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10 ,23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2014010919).
With regard claim 1, Lee et al. discloses a method for controlling data transmission, comprising: 
when new data needs to be transmitted over an existing session, performing Access Class Barring (ACB) detection on each of multiple cell groups (Fig. 8 and para.92, where the NAS of the UE notifies the RRC layer of the UE of an RRC establishment cause when requesting an RRC connection. The RRC layer of the UE performs the access class barring using barring time and barring factor corresponding to the received RRC establishment cause.) associated with a Packet Data Convergence Protocol (PDCP) entity (para.52, where the packet data convergence protocol (PDCP) layer belongs to the L2. A function of a packet data convergence protocol (PDCP) layer in the user plane includes user data delivery, header compression, and ciphering … A function of a PDCP layer in the control plane includes control-plane data delivery and ciphering/integrity protection.); and 
in response to an ACB detection result indicating that a cell group is barred, shielding transmission of the new data to the cell group (para.120-121, wherein if the cell is barred, the cell is barred until barring time is expired or cell reselection occurs.)
With regard claim 2, Lee et al. further discloses wherein the performing ACB detection on each of the multiple cell groups associated with the PDCP entity comprises:
performing ACB detection on each of the multiple cell groups associated with the PDCP entity by a Radio Resource Control (RRC) layer (Fig.8 step 120 and para.92 and 120, where upon request of RRC connection establishment from a NAS layer of the UE, at step S120, an RRC layer of the UE applies access class barring.); and 
sending the ACB detection result to a PDCP layer by the RRC layer 
 (Fig.8 step 130 and para.92 and 122, where UE transmits an RRC connection request message to the cell by initiating random access procedure.)
With regard claim 3, Lee et al. further discloses 
receiving dedicated signaling from a network side, wherein the dedicated signaling comprises access control barring parameters (Fig.8 step S100, 110 and para.91-92, 117-118, where the access parameter may be an access class barring parameter which is broadcast via system information on a BCCH and the SIB2 contains access barring information which is used for access class barring), 
wherein the performing ACB detection on each of the multiple cell groups associated with the PDCP entity comprises: 
performing ACB detection on each of the multiple cell groups associated with the PDCP entity according to the access control barring parameters (Fig.8 step 120 and para.92 and 120, where the access parameter may be an access class barring parameter which is broadcast via system information on a BCCH. The UE may determine whether or not the cell is barred when an RRC connection establishment is initiated.)
With regard claim 10, Lee et al. further discloses in response to the ACB detection result indicating that a cell group is not barred, transmitting, on the cell group that is not barred as indicated by the ACB detection result (para.122, where if the cell is not barred, at step S130, UE transmits an RRC connection request message to the cell by initiating random access procedure …), the new data corresponding to the cell group that is barred as indicated by the ACB detection result (para.121, where if the cell is barred, the cell is barred until barring time is expired or cell reselection occurs).
With regard claim 23, which is a device claim related to claim 1, Lee et al. further discloses a processor (Fig.10 element 810 and para.130) and memory (Fig.10 element 820 and para.130). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 24, which is a device claim related to claim 1, Lee et al. further discloses a processor (Fig.10 element 810 and para.130) and memory (Fig.10 element 820 and para.130). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 26, which is a system claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 4-9, 11, 25 and 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 10,764,815 is cited because they are put pertinent to the radio access technologies in multicarrier communication systems. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633